Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Joel S. Armstrong on April 6th 2022.
The application has been amended as follows:
Claim 11 is cancelled.
	
Reasons for Allowance
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Avashia et al. (WO 2015/075473 A1) discloses a method of using high level allulose in food and beverage products (e.g., confectionary products) by mixing the allulose with soluble edible fiber (i.e., a bulking agent) at the weight ratio of 1:1; However, neither Avashia, nor any other prior art reference teaches of a preliminary step of mixing the allulose and soluble dietary fiber to form the seeding blend followed by a seeding step and mixing step, as recited in independent claim 1.
As to the rejection of claims 9 and 10 under 35 USC §112(b): In light of the Amendments filed on April 15th 2021, the rejection of claims 9 and 10 under 35 USC §112(b) has been withdrawn.
In light of the above, the rejections of record are untenable and thus, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/           Examiner, Art Unit 1792                                                                                                                                                                                             
/ERIK KASHNIKOW/           Supervisory Patent Examiner, Art Unit 1792